Case 20-30805-KRH                 Doc 829      Filed 07/08/20 Entered 07/08/20 14:16:09                      Desc Main
                                              Document     Page 1 of 76


     Joshua A. Sussberg, P.C. (admitted pro hac vice)           Michael A. Condyles (VA 27807)
     Emily E. Geier (admitted pro hac vice)                     Peter J. Barrett (VA 46179)
     AnnElyse Scarlett Gains (admitted pro hac vice)            Jeremy S. Williams (VA 77469)
     KIRKLAND & ELLIS LLP                                       Brian H. Richardson (VA 92477)
     KIRKLAND & ELLIS INTERNATIONAL LLP                         KUTAK ROCK LLP
     601 Lexington Avenue                                       901 East Byrd Street, Suite 1000
     New York, New York 10022                                   Richmond, Virginia 23219-4071
     Telephone:         (212) 446-4800                          Telephone:          (804) 644-1700
     Facsimile:         (212) 446-4900                          Facsimile:          (804) 783-6192

     -and-

     Joshua M. Altman (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:          (312) 862-2000
     Facsimile:          (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                          RICHMOND DIVISION

                                                                              )
     In re:                                                                   )     Chapter 11
                                                                              )
     PIER 1 IMPORTS, INC., et al.,1                                           )     Case No. 20-30805 (KRH)
                                                                              )
                                 Debtors.                                     )     (Jointly Administered)
                                                                              )

                         DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                 (I) APPROVING THE PRIVATE SALE FREE AND CLEAR OF LIENS,
                CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) APPROVING THE
                PAYMENT OF BID PROTECTION OBLIGATIONS TO THE STALKING
                HORSE BIDDER, (III) APPROVING THE PAYMENT OF BROKERAGE
              FEES TO JONES LANG LASALLE, AND (IV) GRANTING RELATED RELIEF




 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 76]. The location of the Debtors’ service address is PO BOX 961020, Fort Worth,
        TX 76161-0020. Or, for delivery by Airborne, Federal Express & other Courier Services: 685 John B. Sias
        Memorial Parkway Suite 255, Fort Worth, TX 76134.
Case 20-30805-KRH             Doc 829     Filed 07/08/20 Entered 07/08/20 14:16:09                         Desc Main
                                         Document     Page 2 of 76



              The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

     respectfully state as follows in support of this motion (this “Motion”):

                                                   Relief Requested

         1.       By this Motion, the Debtors seek entry of an order, substantially in the form

 attached hereto as Exhibit A (the “Order”): (a) approving the sale of all of Debtors’ right, title,

 and interest in and to that certain real property, together with that certain building, improvements,

 easements, hereditaments, fixtures, furniture, equipment (including office furniture, forklifts,

 racks, and racking), and appurtenances thereunto located in the City of Mansfield, County of

 Tarrant, and State of Texas (and more particularly described in Exhibit 2 attached to the Order)

 (the “Property” or “Mansfield”), free and clear of all liens, claims, encumbrances, leases,

 tenancies, and other interests for total consideration of $18,005,250 million in cash (the “Sale”)

 pursuant to that certain contract of sale agreement by and between Pier 1 Imports (U.S.), Inc.

 (the “Seller”) and Lonejack II LLC (the “Buyer”), as amended by that certain first amendment to

 contract of sale (collectively, the “Purchase Agreement”) attached to the Order as Exhibit 1,

 (b) approving the payment of a 2% breakup fee (the “Breakup Fee”) and $25,000 due diligence

 expense reimbursement (the “Expense Reimbursement” and together with the Breakup Fee,


 2
     A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
     chapter 11 cases, are set forth in greater detail in the Declaration of Robert J. Riesbeck, Chief Executive Officer
     of Pier 1 Imports, Inc., in Support of Chapter 11 Petitions and First Day Motions [Docket No. 30]
     (the “First Day Declaration”) filed contemporaneously with the Debtors’ voluntary petitions for relief filed under
     chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) on February 17, 2020
     (the “Petition Date”). Contemporaneously herewith, the Debtors filed the Declaration of Todd Burnette in
     Support of Debtors’ Motion for Entry of an Order (I) Approving the Private Sale Free and Clear of Liens, Claims,
     Encumbrances, and Interests, (II) Approving the Payment of Bid Protection Obligations to the Stalking Horse
     Bidder, (III) Approving the Payment of Brokerage Fees to Jones Lang LaSalle, and (IV) Granting Related Relief
     (the “Burnette Declaration”) and the Declaration of Robert J. Riesbeck in Support of Debtors’ Motion for Entry
     of an Order (I) Approving the Private Sale Free and Clear of Liens, Claims, Encumbrances, and Interests, (II)
     Approving the Payment of Bid Protection Obligations to the Stalking Horse Bidder, (III) Approving the Payment
     of Brokerage Fees to Jones Lang LaSalle, and (IV) Granting Related Relief (the “Riesbeck Declaration”).
     Capitalized terms used but not otherwise defined in this Motion shall have the meanings ascribed to them in the
     Burnette Declaration, the Riesbeck Declaration, or as later defined herein, as applicable.


                                                           2
Case 20-30805-KRH          Doc 829    Filed 07/08/20 Entered 07/08/20 14:16:09              Desc Main
                                     Document     Page 3 of 76



 the “Bid Protections”) to 2200 Heritage Owner LLC (the “Stalking Horse Bidder”), (c) approving

 the payment of the standard brokerage fee (the “Brokerage Fee”) earned by Jones Lang LaSalle

 Brokerage, Inc. (“JLL”) in connection with the Sale, and (d) granting related relief.


                                         Jurisdiction and Venue

          2.       The United States Bankruptcy Court for the Eastern District of Virginia

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Standing Order of Reference from the United States District Court for the Eastern District of

 Virginia, dated August 15, 1984. The Debtors confirm their consent, pursuant to Rule 7008 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by

 the Court in connection with this Motion to the extent that it is later determined that the Court,

 absent consent of the parties, cannot enter final orders or judgments in connection herewith

 consistent with Article III of the United States Constitution.

          3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          4.       The bases for the relief requested herein are sections 105 and 363 of

 the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and rule 9013-1 of the Local Rules of the

 United        States   Bankruptcy     Court    for    the        Eastern   District   of    Virginia

 (the “Local Bankruptcy Rules”).

                                               Background

    I.         General Background.

          5.       On the Petition Date, each Debtor filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code. The Debtors are operating their business and managing their

 properties as debtors in possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code.

 On February 27, 2020, the United States Trustee for the Eastern District of Virginia appointed an


                                                  3
Case 20-30805-KRH         Doc 829     Filed 07/08/20 Entered 07/08/20 14:16:09                Desc Main
                                     Document     Page 4 of 76



 official committee of unsecured creditors (the “Committee”). No request for the appointment of a

 trustee or examiner has been made in these chapter 11 cases.

         6.      Pursuant to the Order (I) Establishing Bidding Procedures, (II) Scheduling Bid

 Deadlines and an Auction, (III) Approving the Form and Manner of Notice Thereof,

 (IV) Approving the Form of Asset Purchase Agreement, (V) Authorizing Assumption of the Plan

 Support Agreement and (VI) Granting Related Relief [Docket No. 102], the Debtors, in the exercise

 of their reasonable business judgment may elect to exclude any Assets (as defined therein) from

 the bidding procedures and sell such Assets at either a private or public sale, subject to Court

 approval of any alternative sale.

         7.      The Debtors believe that entry into the Purchase Agreement and approval of the

 Sale and Bid Protections will maximize the value of the Property. Specifically, the Purchase

 Agreement is not only the highest standalone offer for the Property, but also includes an additional

 offer for personal property (including furniture, fixtures and equipment) that the Debtors would

 need to otherwise sell (at an additional cost) or abandon. No other bidder wanted any of such

 property. Accordingly, and as further described below, the Debtors submit in their sound business

 judgment that the process they ran to seek a Sale was robust and any further process is unlikely to

 yield higher or better offers. In addition, the Buyer would like to close the transaction shortly after

 receiving Court approval of the transaction.

         8.      The Broker.       The Debtors have historically used JLL for assistance with

 disposition of their real property assets. JLL was originally engaged3 for the sale of Mansfield

 prior to September 2019. The terms of the contract provided the Broker with a standard Brokerage



 3
     The Property was never included in the Debtors’ agreement with A&G Real Estate Partners as JLL is a
     commercial real estate broker who has been handling the Property in the ordinary course of business.


                                                    4
Case 20-30805-KRH           Doc 829     Filed 07/08/20 Entered 07/08/20 14:16:09                    Desc Main
                                       Document     Page 5 of 76



 Fee of 4% upon consummation of the Sale, consistent with other agreements between the parties.

 The Debtors seek approval to pay the Brokerage Fee earned by JLL in connection with the Sale

 on the grounds that it was reasonable and necessary to maximize the value of the property in the

 Debtors’ business judgment, and so as to avoid any statutory liens that may attach to Property

 under state law, should the Brokerage Fee be unpaid. If the Debtors do not pay the Brokerage Fee,

 and the Broker’s Lien does attach, the Buyer will not close the Sale and it will negatively affect

 the Debtors’ estates.4

         9.      The Stalking Horse Bid. Following several months of standard market outreach,

 JLL received initial indications of interest from more than 30 parties. Based on these indications

 of interest, the Debtors determined that the bid of the Stalking Horse Bidder

 (the “Stalking Horse Bid”) was the best available bid, and determined to enter into an agreement

 with the Stalking Horse bidder to ensure that their bid would set a price floor of $15 million for

 Mansfield. The Stalking Horse Bid was contingent upon the receipt of the Bid Protections (and

 subject to the post-facto court approval sought by this Motion). The Debtors believe that the Bid

 Protections are reasonable, provided a price floor for the Sealed Bid Auction, were appropriate

 under the circumstances, and benefitted the Debtors’ estate.

         10.     The Auction. The Debtors, in consultation with JLL, determined that the most

 value-maximizing auction style to utilize under the circumstances was a sealed bid auction,

 whereby parties submit a highest and best bid to the Debtors, and the Debtors can choose from

 among such bids, call for additional rounds of bids, and/or negotiate with bidders to improve their




 4
     Alternatively, the Buyer may consider a purchase price adjustment such that JLL’s fees would be paid by the
     Buyer to satisfy the lien. The corresponding purchase price would still exceed the value of all other bids.


                                                       5
Case 20-30805-KRH              Doc 829    Filed 07/08/20 Entered 07/08/20 14:16:09                       Desc Main
                                         Document     Page 6 of 76



 bids (the “Sealed Bid Auction”). Ultimately, the Debtors ran a multi-round Sealed Bid Auction,

 resulting in the eventual selection of the Winning Bidder.


     II.         The Proposed Sale.

                 A.       The Sale Process.

                          (i) Sale Process Overview.

           11.        As part of the Sealed Bid Auction, JLL marketed the Property for several months,

 circulated a marketing package that was listed on CoStar Commercial Real Estate’s online listing

 database, and completed a survey of comparable building sales to evaluate the fair market value

 of the Property. Prior to the conclusion of the Sealed Bid Auction, the online listing received an

 average of 2,800+ views per week.

           12.        Offers. The Debtors utilized the following procedures to procure offers from

 prospective buyers:


                         Buyers (and/or their agents) were asked to submit written offers to JLL on or
                          before 5:00 p.m., Fort Worth, Texas time on May 25, 2020. The written offer
                          must have included Buyers’ (i) maximum bid amount and
                          (ii) acknowledgement that Buyer will execute Seller’s form (x) Contract and
                          (y) Commercial Lease.

                         Offers remain subject to Seller confirmation at all times and must have been in
                          full compliance with all other terms and conditions.5

                         If multiple bids were submitted in the same basic value band, Seller may elect
                          to extend the deadline for 72 hours and call for a ‘highest and best’ offer from
                          each bidder to determine the winning bid. Alternatively, Seller may have
                          elected to invite bidders to place their highest and best bids in a private email
                          request format.

                         All high Bidders were required to execute the Contract. The executed Contract
                          included the specific sales terms that are included on the Property Page. The
                          Contract only constitutes an offer to purchase the subject Property and did not
 5
     To the extent any party has a higher and better offer for the Property, they may reach out to Debtors’ counsel to
     submit the terms of such an offer on or before the objection deadline for this Motion.


                                                          6
Case 20-30805-KRH         Doc 829    Filed 07/08/20 Entered 07/08/20 14:16:09              Desc Main
                                    Document     Page 7 of 76



                    become a binding contract unless and until it had been accepted and executed
                    by the Seller. If an offer was accepted by the Seller, the High Bidder would
                    become the “Winning Bidder.”

                   If no Bidders met the Reserve Price, the Seller was under no obligation to
                    entertain any offer for the Property; however, each Seller has the right to
                    entertain and accept an offer from a High Bidder whose bid is lower than the
                    Reserve Price.

        13.     Payment of Earnest Money and Remaining Balance. The Winning Bidder was

 to wire its Earnest Money Deposit in a sum to be set forth on the Property Page to the Title

 Company within 24 hours from receipt of the Contract signed by Seller. If the Winning Bidder

 failed or refused to deliver the Earnest Money Deposit within such two day period, the offer would

 be deemed withdrawn. The balance of the Total Purchase Price, along with all other costs and/or

 fees, must be paid as required in the Purchase Agreement.

        14.     Closing. All sales were to close through the Title Company as set forth in the

 Contract. The actual scheduled closing date would be set by the Title Company pursuant to the

 terms and conditions of the Contract. The Winning Bidder was required to pay customary and

 normal closing costs, including, but not limited to, closing/escrow fees, recording fees, pro-rations

 of property taxes and assessments, lender’s title insurance premium and fees, loan fees, document

 preparation fees, and all documentary transfer taxes customarily paid by buyers, if applicable.

        15.     The Debtors reserved the right to remove its Property from the Sealed Bid Auction

 at any time, either before or after bidding has been completed. In the event the Property was

 removed after bidding was completed, the Winning Bidder’s sole remedy shall be the refund of all

 sums actually paid as Earnest Money Deposit. Neither the Debtors nor JLL shall have any further

 obligation whatsoever to any Bidder in respect of the Property withdrawn by any Seller.




                                                  7
Case 20-30805-KRH           Doc 829     Filed 07/08/20 Entered 07/08/20 14:16:09           Desc Main
                                       Document     Page 8 of 76



                      (ii) The Stalking Horse Bid.

         16.      As set forth above, JLL selected the Stalking Horse Bid to set the baseline price on

 June 4, 2020, improving JLL and the Debtors’ bargaining position throughout the Sealed Bid

 Auction.

         17.      The Stalking Horse Bid offered $15 million as the purchase price for the Property,

 contingent upon the receipt of Bid Protections and subject to court approval. Although the Stalking

 Horse Bid ultimately was not selected through the Sealed Bid Auction, as set forth below, the

 Debtors seek, in their business judgment, court approval to pay the Bid Protections owing under

 the Stalking Horse Bid.


                      (iii) Bids Received.

         18.      Over the course of the Sealed Bid Auction, JLL narrowed down a “short list” of

 buyers to 31, completed a detailed bid process for three rounds of bids with a binding contract,

 terms of sale, short-term leaseback and hard earnest money package that was sent to the “short

 list” of potential buyers. A summary of bids received is set forth in Exhibit C attached hereto.

 Further, JLL completed multiple tours with a short list of buyers and brokers.

         19.      Over the course of the three rounds of bidding, JLL created market competition to

 end at a high bid of $18,005,2506 submitted by the Buyer, which was ultimately selected as the

 winning bid.




 6
     The $18,005,250 high bid is inclusive of the FF&E purchase price of $881,587.


                                                        8
Case 20-30805-KRH                 Doc 829    Filed 07/08/20 Entered 07/08/20 14:16:09                   Desc Main
                                            Document     Page 9 of 76



           B.       Key Provisions of the Purchase Agreement.

           20.      The following chart summarizes the key terms and conditions of the Purchase

 Agreement.

                                   Summary Description of the Purchase Agreement 7

      Seller                 Pier 1 Imports (U.S.), Inc.

      Buyer                  Lonejack II LLC

      Property               That certain tract of land located at 2200 Heritage Parkway, Mansfield, Texas 76063,
                             and more particularly described or depicted on Exhibit A attached thereto and
                             incorporated herein by reference for all purposes.

                             Purchase Agreement, § 1.

      Purchase Price;        Purchase price: 18,005,250 00/100 Dollars;
      Earnest Money
                             a.        $18,005,250 purchase price includes $17,123,663 for Mansfield and $881,587
                                       for the FF&E therein.

                             b.        $200,000 00/100 Dollars earnest money to be timely deposited (in
                                       immediately available funds) by Buyer into escrow.




                                                   Basis for Relief

 I.        The Debtors’ Entry into the Purchase Agreement Should Be Approved as an Exercise
           of Sound Business Judgment.

           21.      Section 363(b)(1) of the Bankruptcy Code authorizes a bankruptcy court, after

 notice and a hearing, to authorize a debtor to “use, sell, or lease, other than in the ordinary course

 of business, property of the estate.” 11 U.S.C. § 363(b)(1). To approve a use, sale or lease of

 property other than in the ordinary course of business, the court must find “some sound business

 purpose” that satisfies the business judgment test. See In re W.A. Mallory Co., 214 B.R. 834, 836


 7
       Any description of the terms of the Purchase Agreement contained herein is a summary provided for convenience
       purposes only. In the event of any inconsistency between the summary set forth herein and the Purchase
       Agreement, the Purchase Agreement shall control. Capitalized terms not otherwise defined herein have the
       meanings set forth in the Purchase Agreement.


                                                           9
Case 20-30805-KRH          Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                  Desc Main
                                  Document    Page 10 of 76



 (Bankr. E.D. Va. 1997);     see    also   In    re     Glover,    No.     09-74787   at   *4        (SCS)

 (Bankr. E.D. Va. Mar. 31, 2010) (“The standard in this Circuit is whether the debtor in possession

 has exercised sound business judgment.”) (citing Lubrizol Enters., Inc. v. Richmond Metal

 Finishers, Inc., 756 F.2d 1043, 1046 (4th Cir. 1985)). Courts generally show great deference to a

 debtor’s decisions when applying the business judgment standard. See In re Alpha Nat. Res., Inc.,

 546 B.R. 348, 356 (Bankr. E.D. Va. 2016) (“Courts apply the deferential business judgment test

 when analyzing transactions under § 363(b)(1).”). Deference to a debtor’s business judgment is

 inappropriate only if such business judgment is “so manifestly unreasonable that it could not be

 based on sound business judgment, but only on bad faith, or whim or caprice.” Lubrizol Enters.,

 Inc. v. Richmond Metal Finishers, Inc., 756 F.2d 1043, 1047 (4th Cir. 1985).

           22.   Once the debtors articulate a valid business justification, “[t]he business judgment

 rule is a presumption that in making the business decision the directors of a corporation acted on

 an informed basis, in good faith, and in the honest belief that the action was in the best interests of

 the company.” In re S.N.A. Nut Co., 186 B.R. 98, 102 (Bankr. N.D. Ill 1995) (citations omitted);

 In   re    Filene’s   Basement,    LLC,    11-13511      (KJC),    2014    WL    1713416,      at    *12

 (Bankr. D. Del. Apr. 29, 2014) (“If a valid business justification exists, then a strong presumption

 follows that the agreement at issue was negotiated in good faith and is in the best interests of the

 estate.”) (citations omitted); Integrated Res., 147 B.R. at 656; In re Johns-Manville Corp., 60 B.R.

 612, 615–16 (Bankr. S.D.N.Y. 1986) (“[A] presumption of reasonableness attaches to a Debtor’s

 management decisions.”). In addition, the Debtors are open to all other bids through the hearing.

           23.   As set forth above, the Sealed Bid Auction was reasonably calculated to realize the

 maximum value for the Property and should be approved as an exercise of the Debtors’ sound

 business judgment.



                                                   10
Case 20-30805-KRH         Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                 Desc Main
                                 Document    Page 11 of 76



        24.     Further, the Debtors have a sound business justification for entering into the

 Purchase Agreement. The Debtors believe the Purchase Agreement will maximize the value of

 the Property. In consideration of the foregoing, the Debtors’ advisors and JLL have evaluated the

 terms of the Sale and believe that an auction process other than that set forth above would be highly

 unlikely to generate higher proceeds than the contemplated Sale. The Purchase Agreement will

 yield, in the Debtors’ reasonable business judgment, the highest or otherwise best offer for the

 Property and will provide a greater recovery for their estates than any known or practicably

 available alternative. See, e.g., In re Trans World Airlines, Inc., No. 01-00056, 2001 WL 1820326,

 at *4 (Bankr. D. Del. 2001) (a “section 363(b) sale transaction does not require an auction

 procedure”).

        25.     The Debtors should be authorized to pay the Brokerage Fee associated with the Sale

 as an exercise of reasonable business judgment and so as to avoid the costs incurred in connection

 with a Broker’s Lien.

        26.     Thus, the Debtors submit that: the Sealed Bid Auction is reasonably calculated to

 maximize the value realized from the Property and was implemented in the Debtors’ business

 judgment; the Purchase Agreement constitutes the highest or otherwise best offer for the Property

 and will provide a greater recovery for the Debtors’ estates than would be provided by any other

 available alternative; and payment of the Brokerage Fee is both an exercise of the Debtors’

 business judgment and necessary to avoid added costs to the Sale. Therefore, the Debtors request

 that the Court make a finding that utilizing the Sealed Bid Auction, entry into the Purchase

 Agreement, and payment of the Brokerage Fee is a proper exercise of the Debtors’ business

 judgment and is rightly authorized.




                                                  11
Case 20-30805-KRH         Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                  Desc Main
                                 Document    Page 12 of 76



        A.      The Sale Is Proposed in Good Faith and Without Collusion, and the Buyer Is
                a Good-Faith Purchaser.

        27.     The Debtors request that the Court find that the Buyer is entitled to the benefits and

 protections provided by section 363(m) of the Bankruptcy Code in connection with the Sale.

        28.     Section 363(m) of the Bankruptcy Code provides in pertinent part:

                [t]he reversal or modification on appeal of an authorization under
                subsection (b) or (c) of this section of a sale or lease or property does
                not affect the validity of a sale or lease under such authorization to
                an entity that purchased or leased such property in good faith,
                whether or not such entity knew of the pendency of the appeal,
                unless such authorization and such sale or lease were stayed pending
                appeal.

 11 U.S.C. § 363(m).

        29.     Section 363(m) of the Bankruptcy Code thus protects the purchaser of assets sold

 pursuant to section 363 of the Bankruptcy Code from the risk that it will lose its interest in the

 purchased assets if the order allowing the sale is reversed on appeal, as long as such purchaser

 leased or purchased the assets in “good faith.” While the Bankruptcy Code does not define “good

 faith,” courts have held that a purchaser shows its good faith through the integrity of its conduct

 during the course of the sale proceedings, finding that where there is a lack of such integrity, a

 good-faith finding may not be made. See, e.g., In re Abbotts Dairies of Pa., Inc., 788 F.2d 143,

 147 (3d Cir. 1986) (“Typically, the misconduct that would destroy a [buyer’s] good faith status at

 a judicial sale involves fraud, collusion between the [proposed buyer] and other bidders or the

 trustee, or an attempt to take grossly unfair advantage of other bidders.”); In re Paulson, 276 F.3d

 389, 392 (8th Cir. 2002); In re Trism, Inc., 328 F.3d 1003, 1006 (8th Cir. 2003); In re Sasson

 Jeans, Inc., 90 B.R. 608, 610 (S.D.N.Y. 1988) (same). The Debtors submit that the Buyer is a

 “good faith purchaser[s]” within the meaning of section 363(m) of the Bankruptcy Code.




                                                   12
Case 20-30805-KRH         Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                    Desc Main
                                 Document    Page 13 of 76



        30.     First, as set forth in more detail above, the consideration to be received by the

 Debtors pursuant to the Sale is substantial, fair, and reasonable. Second, there exists no indication

 of any “fraud, collusion between the purchaser and other bidders or the trustee, or an attempt to

 take grossly unfair advantage of other bidders” or similar conduct that would cause or permit the

 Sale to be avoided under section 363(n) of the Bankruptcy Code. In re Abbotts Dairies of Pa.,

 Inc., 788 F.2d at 147. The Sale was negotiated at arms’ length and in good faith, and accordingly,

 the Debtors believe that the Sale and Buyer are entitled to the full protections of section 363(m) of

 the Bankruptcy Code.

        B.      The Sale Should be Approved “Free and Clear” Under Section 363(f).

        31.     Section 363(f) of the Bankruptcy Code permits a debtor to sell property free and

 clear of another party’s interest in the property if: (a) applicable nonbankruptcy law permits such

 a free and clear sale; (b) the holder of the interest consents; (c) the interest is a lien and the sale

 price of the property exceeds the value of all liens on the property; (d) the interest is the subject of

 a bona fide dispute; or (e) the holder of the interest could be compelled in a legal or equitable

 proceeding to accept a monetary satisfaction of its interest. See 11 U.S.C. § 363(f).

        32.     Section 363(f) is drafted in the disjunctive. Thus, satisfaction of any of the

 requirements enumerated therein will suffice to warrant the sale of the Debtors’ Assets free and

 clear of all liens, claims, encumbrances, leases, tenancies, and other interests (“Interests”). See

 In re Kellstrom Indus., Inc., 282 B.R. 787, 793 (Bankr. D. Del. 2002) (“[I]f any of the five

 conditions are met, the debtor has the authority to conduct the sale free and clear of all liens.”).

        33.     The Debtors submit that any interest that will not be an assumed liability satisfies

 at least one of the five conditions of section 363(f) of the Bankruptcy Code, and that any such

 interest will be adequately protected by either being paid in full at the time of closing, or by having

 it attach to the net proceeds of the Sale, subject to any claims and defenses the Debtors may possess

                                                   13
Case 20-30805-KRH               Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                            Desc Main
                                       Document    Page 14 of 76



 with respect thereto. The Debtors accordingly request authority to sell the Property free and clear

 of all interests, with any such interests to attach to the proceeds of the Sale.8

 II.       The Proposed Sales are Appropriate Pursuant to Bankruptcy Rule 6004(f).

           34.      Bankruptcy Rule 6004(f) authorizes a debtor to sell estate property outside of the

 ordinary course of business by private sale or public auction. Private sales are appropriate where

 the debtor demonstrates that the proposed sale is permissible pursuant to section 363 of the

 Bankruptcy Code.              See In re Cypresswood Land Partners, I, 409 B.R. 396, 436

 (Bankr. S.D. Tex. 2009) (“there is no prohibition against a private sale. . . [and] there is no

 requirement that the sale be by public auction”); In re Dura Auto. Sys., Inc., No. 06-11202 (KJC),

 2007 WL 7728109, at *88 (Bankr. D. Del. Aug. 15, 2007) (“[S]ales of property rights outside the

 ordinary course of business may be by private sale or public auction.”). Additionally, courts have

 held that a debtor has broad discretion to determine the manner in which its assets are sold. See

 Berg v. Scanlon (In re Alisa P’ship), 15 B.R. 802, 802 (Bankr. D. Del. 1981); In re Bakalis, 220

 B.R. 525, 531 (Bankr. E.D.N.Y. 1998) (noting that a trustee has ample authority to conduct a sale

 of estate property through private sale).

           35.      A public auction for the Property at this time is logistically impractical given that

 the Buyer would like to close the Sale on an expedited timeline and would be unlikely to yield a

 higher Purchase Price. Further, the Sealed Bid Auction followed an extensive marketing process

 with a short list of 31 bidders, constituting a more robust process than a private sale to a single

 interest party.




 8
       The Debtors do not seek authority to sell any non-Debtor property free and clear pursuant to section 363(f) of the
       Bankruptcy Code, but rather will assign such interests consistent with their underlying property documents.


                                                            14
Case 20-30805-KRH         Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                  Desc Main
                                 Document    Page 15 of 76



 III.   Payment of the Bid Protections to the Stalking Horse Bidder is a Sound Exercise of
        the Debtors’ Business Judgment.

        36.     The Debtors also seek authority to pay the Bid Protections to the Stalking Horse

 Bidder as a result of the Debtors electing to ultimately select another bidder’s offer as the winning

 bid. The Debtors have determined in their business judgment that the Bid Protections facilitated

 a competitive bidding process. Payment of expense reimbursements and work fees, like those

 proposed here, in a bidding process for sales is appropriate so long as such payment is a valid

 exercise of the Debtors’ business judgment. Under section 363(b), the Debtors may use, sell, or

 lease estate property outside of the ordinary court of business so long as they articulate a sound

 business reason for doing so. See, e.g., In re Culp, 550 B.R. 683, 697 (D. Del. 2015); In re Network

 Access Corp., 330 B.R. 67, 74-75 (Bankr. D. Del. 2005). Further, “[b]reak-up fees are important

 tools to encourage bidding and to maximize the value of the debtor’s assets . . . . [i]n fact, because

 the . . . corporation has a duty to encourage bidding, break-up fees can be necessary to discharge

 [such] duties to maximize value.” In re Integrated Res., Inc., 147 B.R. 650, 659–60 (Bankr.

 S.D.N.Y. 1992) (emphasis added). Specifically, bid protections like a breakup fee “may be

 legitimately necessary to convince a ‘white knight’ bidder to enter the bidding by providing some

 form of compensation for the risks it is undertaking.” In re 995 Fifth Ave. Assocs., L.P., 96 B.R.

 24, 28 (Bankr. S.D.N.Y. 1989) (quotations omitted); see also Integrated Res., 147 B.R. at 660–61

 (bid protections can prompt bidders to commence negotiations and “ensure that a bidder does not

 retract its bid”). Here, the Stalking Horse Bid improved the quality and increased the number of

 bids received over the course of the Sealed Bid Auction. Ultimately, the price floor set by the

 Stalking Horse Bid directly resulted in higher price for the Property and, thus, it was a reasonable

 use of estate assets in the Debtors’ business judgment.




                                                  15
Case 20-30805-KRH         Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                 Desc Main
                                 Document    Page 16 of 76



        37.     Under section 105(a) of the Bankruptcy Code, “[t]he court may issue any order . . .

 that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). In

 essence, the Court may enter any order safeguarding the value of the debtor’s estate if doing so is

 consistent with the Bankruptcy Code. See, e.g., Chinichian v. Campolongo (In re Chinichian),

 784 F.2d 1440, 1443 (9th Cir. 1986) (“Section 105 sets out the power of the bankruptcy court to

 fashion orders as necessary pursuant to the purposes of the Bankruptcy Code.”); In re Cooper

 Props. Liquidating Tr., Inc., 61 B.R. 531, 537 (Bankr. W.D. Tenn. 1986) (acknowledging that “the

 [b]ankruptcy [c]ourt is one of equity and as such it has a duty to protect whatever equities a debtor

 may have in property for the benefit of its creditors as long as that protection is implemented in a

 manner consistent with the bankruptcy laws”). To the extent that approval of the Bid Protections

 are necessary to effectuate the Sale—which, in the Debtor’s view, represents the best means of

 maximizing the value of its estate—the Debtor believes that the Court’s application of section

 105(a) of the Bankruptcy Code here is appropriate. See, e.g., In re Patriot Coal Corporation, No.

 15-32450 (KLP) (Bankr. E.D. Va. June 25, 2015) (authorizing designation of one or more stalking

 horse bidders, including the provision of bid protections); In re High Ridge Brands Co., No. 19-

 12689 (BLS) (Bankr. D. Del. Feb. 7, 2020) (authorizing selection of a stalking horse bidder and

 approving bid procedures for such stalking horse bidder, subject to approval by the bankruptcy

 court); In re Forever 21, Inc., No. 19 12122 (KG) (Bankr. D. Del. Feb. 4, 2020) (approving bid

 protections in connection with approval of bidding procedures); In re Bumble Bee Parent, Inc.,

 No. 19-12502 (LSS) (Bankr. D. Del. Dec. 19, 2019) (approving a breakup fee and expense

 reimbursement in conjunction with approval of a stalking horse bidder); In re Ditech Holding

 Corporation, No. 19 10412 (JLG) (Bankr. S.D.N.Y. Apr. 23, 2019) (authorizing designation of

 one or more stalking horse bidders, including the provision of bid protections).



                                                  16
Case 20-30805-KRH          Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                 Desc Main
                                  Document    Page 17 of 76



 IV.    Payment of the Brokerage Fee is Necessary and Appropriate Under the
        Circumstances.

        38.     The Debtors request authority to pay the Brokerage Fee owed to JLL for services

 rendered in connection with the Sale, pursuant to the standard listing agreement between the

 Debtors and JLL, attached hereto as Exhibit B. Under Texas law, the Broker’s and Appraiser’s

 Lien on Commercial Real Estate Act, codified in Chapter 62 of the Texas Property Code,

 establishes a statutory lien on the subject property of a commercial transaction in favor of the

 broker in order to provide security for payment of their commission arising therefrom (a “Broker’s

 Lien”). Tex. Prop. Code Ann. § 62 et seq. Payment of the Brokerage Fee avoids any costs

 associated with a Broker’s Lien attaching to the Property as a result of the Sale. Should the lien

 attach to the Property, the Buyer will not close the Sale to the detriment of the Debtors’ estates.


 V.     Relief Under Bankruptcy Rules 6004(h) Is Appropriate.

        39.     Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease

 of property . . . is stayed until the expiration of fourteen days after the entry of the order, unless

 the court orders otherwise.” Fed. R. Bankr. P. 6004(h). The Debtors request that the Order be

 effective immediately upon its entry by providing that the fourteen-day stay under Bankruptcy

 Rule 6004(h) is waived.

        40.     The purpose of Bankruptcy Rule 6004(h) is to provide sufficient time for an

 objecting party to appeal before an order can be implemented. See Advisory Committee Note to

 Fed. R. Bankr. P. 6004(h). Although Bankruptcy Rule 6004(h) and the Advisory Committee Note

 are silent as to when a court should “order otherwise” and eliminate or reduce the fourteen-day

 stay period, the leading treatise on bankruptcy suggests that the fourteen-day stay should be

 eliminated to allow a sale or other transaction to close immediately “where there has been no

 objection to procedure.” 10 Collier on Bankr. ¶ 6004.10 (15th rev. ed. 2006). Furthermore, if an

                                                  17
Case 20-30805-KRH         Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                  Desc Main
                                 Document    Page 18 of 76



 objection is filed and overruled, and the objecting party informs the court of its intent to appeal,

 the stay may be reduced to the amount of time actually necessary to file such appeal. Id.

        41.     To maximize the value received for the assets, the Debtors seek to close the Sale as

 soon as possible after the Hearing. Accordingly, the Debtors hereby request that the Court waive

 the 14-day stay period under Bankruptcy Rule 6004(h).

                                 Waiver of Memorandum of Law

        42.     The Debtors respectfully request that this Court treat this Motion as a written

 memorandum of law or waive any requirement that this Motion be accompanied by a written

 memorandum of law as described in Local Bankruptcy Rule 9013-1(b).

                                                Notice

        43.     The Debtors will provide notice of this Motion via first class mail, facsimile or

 email (where available) to: (a) the United States Trustee for the Eastern District of Virginia,

 Attn: Kenneth N. Whitehurst III and Shannon F. Pecoraro; (b) counsel to the official committee

 of unsecured creditors; (c) the agents under the Debtors’ prepetition secured facilities and counsel

 thereto; (d) the DIP Agents and their respective counsel thereto; (e) the indenture trustee to the

 Debtors’ industrial revenue bonds; (f) counsel to the ad hoc group of term loan lenders; (g) the

 lenders under certain Company-owned life insurance policies; (h) the Debtors’ Canadian counsel;

 (i) the United States Attorney’s Office for the Eastern District of Virginia; (j) the Internal Revenue

 Service; (k) the office of the attorneys general for the states in which the Debtors operate; (l) the

 Securities and Exchange Commission; and (m) any party that has requested notice pursuant to

 Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The Debtors submit that, in light of the

 nature of the relief requested, no other or further notice need be given.




                                                  18
Case 20-30805-KRH        Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09              Desc Main
                                Document    Page 19 of 76



                                        No Prior Request

        44.     No prior request for the relief sought in this Motion has been made to this or any

 other court.




                           [Remainder of page intentionally left blank]




                                                19
Case 20-30805-KRH            Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09          Desc Main
                                    Document    Page 20 of 76



         WHEREFORE, the Debtors respectfully request that the Court enter the Order granting the

 relief requested herein and such other relief as the Court deems appropriate under the

 circumstances.


Richmond, Virginia
Dated: July 8, 2020

/s/ Jeremy Williams
KUTAK ROCK LLP                                   KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                   KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                      Joshua A. Sussberg, P.C. (admitted pro hac vice)
Jeremy S. Williams (VA 77469)                    Emily E. Geier (admitted pro hac vice)
Brian H. Richardson (VA 92477)                   AnnElyse Scarlett Gains (admitted pro hac vice)
901 East Byrd Street, Suite 1000                 601 Lexington Avenue
Richmond, Virginia 23219-4071                    New York, New York 10022
Telephone:         (804) 644-1700                Telephone:      (212) 446-4800
Facsimile:         (804) 783-6192                Facsimile:      (212) 446-4900
Email:       Michael.Condyles@KutakRock.com      Email:          joshua.sussberg@kirkland.com
             Peter.Barrett@KutakRock.com                         emily.geier@kirkland.com
             Jeremy.Williams@KutakRock.com                       annelyse.gains@kirkland.com
             Brian.Richardson@KutakRock.com
                                                 -and-
 Co-Counsel to the Debtors
 and Debtors in Possession                       Joshua M. Altman (admitted pro hac vice)
                                                 300 North LaSalle Street
                                                 Chicago, Illinois 60654
                                                 Telephone:       (312) 862-2000
                                                 Facsimile:       (312) 862-2200
                                                 Email:           josh.altman@kirkland.com

                                                 Co-Counsel to the Debtors and Debtors in Possession
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 21 of 76



                                   Exhibit A
                                Proposed Order
Case 20-30805-KRH                 Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                           Desc Main
                                         Document    Page 22 of 76


     Joshua A. Sussberg, P.C. (admitted pro hac vice)             Michael A. Condyles (VA 27807)
     Emily E. Geier (admitted pro hac vice)                       Peter J. Barrett (VA 46179)
     AnnElyse Scarlett Gains (admitted pro hac vice)              Jeremy S. Williams (VA 77469)
     KIRKLAND & ELLIS LLP                                         Brian H. Richardson (VA 92477)
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KUTAK ROCK LLP
     601 Lexington Avenue                                         901 East Byrd Street, Suite 1000
     New York, New York 10022                                     Richmond, Virginia 23219-4071
     Telephone:         (212) 446-4800                            Telephone:          (804) 644-1700
     Facsimile:         (212) 446-4900                            Facsimile:          (804) 783-6192

     -and-

     Joshua M. Altman (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:          (312) 862-2000
     Facsimile:          (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                             )
     In re:                                                                  )     Chapter 11
                                                                             )
     PIER 1 IMPORTS, INC., et al.,1                                          )     Case No. 20-30805 (KRH)
                                                                             )
                                 Debtors.                                    )     (Jointly Administered)
                                                                             )

                               ORDER (I) APPROVING
                           THE PRIVATE SALE FREE AND
                     CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
                   AND INTERESTS, (II) APPROVING THE PAYMENT
                OF BID PROTECTION OBLIGATIONS TO THE STALKING
           HORSE BIDDER, (III) APPROVING THE PAYMENT OF BROKERAGE
         FEES TO JONES LANG LASALLE, AND (IV) GRANTING RELATED RELIEF

              Upon consideration of the motion (the “Motion”)2 of the above captioned debtors and



 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 76]. The location of the Debtors’ service address is 100 Pier 1 Place, Fort Worth,
        Texas 76102.

 2
        Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the Motion.
Case 20-30805-KRH          Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                     Desc Main
                                  Document    Page 23 of 76



 debtors in possession (the “Debtors”) for the entry of an order (this “Order”): (a) approving the

 sale of all of Debtors’ right, title, and interest in and to that certain real property, together with that

 certain building, improvements, easements, hereditaments, fixtures, furniture, equipment

 (including office furniture, forklifts, racks, and racking), and appurtenances thereunto belonging

 located in the City of Mansfield, County of Tarrant, and State of Texas (and more particularly

 described in Exhibit 2 attached hereto) (the “Property” or “Mansfield”), free and clear of all liens,

 claims, encumbrances, leases, tenancies, and other interests for total consideration of $18,005,250

 million in cash (the “Sale”) pursuant to that certain contract of sale agreement by and between Pier

 1 Imports (U.S.), Inc. (the “Seller”) and Lonejack II LLC (the “Buyer”), as amended by that certain

 first amendment to contract of sale (collectively, the “Purchase Agreement”) attached hereto as

 Exhibit 1, (b) approving the payment of a 2% breakup fee (the “Breakup Fee”) and $25,000 due

 diligence expense reimbursement (the “Expense Reimbursement” and together with the Breakup

 Fee, the “Bid Protections”) to 2200 Heritage Owner LLC (the “Stalking Horse Bidder”), (c)

 approving the payment of the standard brokerage fee earned by Jones Lang LaSalle Brokerage,

 Inc. (“JLL”) in connection with the Sale, and (d) granting related relief; and upon the First Day

 Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334 and the Standing Order of Reference from the United States District Court for the Eastern

 District of Virginia, dated August 15, 1984; and this Court having found that it may enter a final

 order consistent with Article III of the United States Constitution; and this Court having found that

 venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

 and 1409; and this Court having found that the relief requested in the Motion is in the best interests

 of the Debtors’ estates, their creditors, and other parties in interest; and this Court having found

 that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were


                                                     2
Case 20-30805-KRH             Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                            Desc Main
                                     Document    Page 24 of 76



 appropriate under the circumstances and that no other notice need be provided; and this Court

 having reviewed the Motion and having heard the statements in support of the relief requested

 therein at a hearing before this Court (the “Hearing”); and this Court having determined that the

 legal and factual bases set forth in the Motion and at the Hearing establish just cause for the relief

 granted herein; and upon the [Burnette] Declaration; and upon all of the proceedings had before

 this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY:

         FOUND AND DETERMINED THAT:3

         A.       The Debtors have articulated good and sufficient reason for this Court to grant the

 relief requested in the Motion, specifically, without limitation, entry into the Purchase Agreement.

         B.       JLL is not a professional under the circumstances, but rather a broker dealing only

 with respect to the Property in the ordinary course of business.

         C.       The Debtors have articulated good and sufficient reason for this Court to ratify the

 use of the Sealed Bid Auction.

         D.       The Debtors have articulated good and sufficient reason for this Court to authorize

 the payment of the Brokerage Fee.

         E.       To the extent any inconsistency arises between this Order and the Purchase

 Agreement, this Order shall control.

         F.       Under the facts and circumstances of these cases, the purchase price for the

 Property is fair and reasonable.




 3
     Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
     fact where appropriate. See Fed. R. Bankr. P. 7052.

                                                          3
Case 20-30805-KRH             Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                Desc Main
                                     Document    Page 25 of 76



        G.       The Buyer is a purchaser in good faith with respect to the Purchase Agreement, as

 that term is used in section 363(m) on the Bankruptcy Code and, as such, is entitled to the

 protections offered thereby.

        H.       The Buyer is not a mere continuation of, or successor to, the Debtors in any respect,

 and there is no continuity of enterprise between the Debtors or the Buyer.

        I.       All the requirements of sections 363 of the Bankruptcy Code have been met with

 respect to the sale of the Property.

        J.       The Purchase Agreement is an arm’s-length, negotiated transaction between

 unrelated    parties,   in    which    the   Buyer   has   at   all   times   acted   in   good   faith;

        ORDERED THAT:

        1.       The Motion is granted as set forth herein.

        2.       The Sealed Bid Auction is hereby approved.

        3.       The Debtors are authorized, but not directed, to make payments on account of the

 Brokerage Fee.

        4.       The Purchase Agreement is hereby approved, and the Debtors are authorized and

 directed to take any and all actions necessary or appropriate to consummate the Purchase

 Agreement.

        5.       The fee interest in the Property shall be transferred to Buyer free and clear of all:

                 a.      liens, claims, encumbrances, and interests pursuant to Section 363(f) of the

                         Bankruptcy Code, with all such liens, claims, encumbrances, and interests

                         to attach to the proceeds of the sale in the same order, priority and validity

                         that presently exists; provided however, the Property shall be transferred

                         subject to all non-delinquent real estate taxes and assessments, all zoning


                                                      4
Case 20-30805-KRH         Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                 Desc Main
                                 Document    Page 26 of 76



                        and building ordinances, all easements, right of ways, covenants,

                        restrictions of record; and

                b.      leases and tenancies, specifically including rights or claims of parties in

                        possession and not shown by public record.

        6.      Pursuant to section 363(m) of the Bankruptcy Code, the Buyer shall be, and hereby

 is, deemed to have purchased the Properties in good faith.

        7.      The Debtors are hereby authorized and directed to take such actions as are

 reasonably necessary to implement and effectuate the terms of this Order and the Purchase

 Agreement.

        8.      Notwithstanding any reference in the Purchase Agreement to “successors and

 assigns” and the like, Buyer shall not have the right to assign the Purchase Agreement, without the

 prior written consent of Seller and the Court (if applicable), in each of their sole (and individual)

 discretion. Notwithstanding the foregoing, Buyer shall have the right, upon ten (10) days prior

 written notice to Seller, to assign Buyer’s rights, obligations and requirements to one or more

 nominees at Closing without the need for further approval from the Court or consent of the

 Debtors; provided, however, that each such nominee (a) is an entity controlling, controlled by, or

 under common control with Buyer and (b) shall, by written instrument executed by Buyer and each

 such nominee and delivered to Seller, accept and assume, jointly and severally with Buyer, all of

 the Buyer’s obligations and agreements under the Purchase Agreement. Each such nominee shall

 receive the Property subject to all of the terms and conditions of the Purchase Agreement. No

 assignment of the Purchase Agreement of any kind shall be deemed to release Buyer from Buyer’s

 obligations under the Purchase Agreement.




                                                  5
Case 20-30805-KRH          Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                    Desc Main
                                  Document    Page 27 of 76



         9.      Each and every federal, state, and local governmental agency or department is

 hereby directed to accept this Order and any and all other documents and instruments necessary

 and appropriate to consummate the Purchase Agreement.

         10.     This Order shall be binding upon and shall govern the acts of all entities, including,

 without limitation, all filing officers, title companies, recorders of mortgages, recorders of deeds,

 registrars of deeds, administrative agencies, governmental departments, secretaries of state,

 federal, state, and local officials, and all other persons and entities who may be required by

 operation of law, the duties of their office, or contract, to accept, file, register, or otherwise record

 or release any documents or instruments, or who may be required to report or insure any title or

 state of title in or to the Property. In particular, the Recorder’s Office of Tarrant County, TX

 (the “Recorder’s Office”) is authorized to discharge any liens of record encumbering the Property

 as of the Closing Date; alternatively, Buyer is hereby authorized to execute a release for any lien,

 claim, encumbrance, or interest of which the Property is to be transferred free and clear.

         11.     This Order and the terms and provisions of the Purchase Agreement shall be

 binding on all of the Debtors’ creditors (whether known or unknown), the Debtors, each respective

 landlord, and their respective affiliates, successors, and assigns, and any affected third parties.

         12.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order.

         13.     This Order shall constitute the findings of fact and conclusions of law and shall take

 immediate effect upon execution hereof.

         14.     To the extent this Order is inconsistent with any prior order or pleading with respect

 to the Motion in these cases, the terms of this Order shall govern.




                                                    6
Case 20-30805-KRH         Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                    Desc Main
                                 Document    Page 28 of 76



        15.      To the extent any of the deadlines set forth in this Order do not comply with the

 Local Bankruptcy Rules, such Local Bankruptcy Rules are waived and the terms of this Order

 shall govern.

        16.      Notwithstanding the possible applicability of Bankruptcy Rules 4001, 6004(h),

 7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions

 of this Order shall be immediately effective and enforceable upon its entry.

        17.      This Court shall retain jurisdiction with respect to all matters arising from or related

 to the implementation, interpretation, or enforcement of this Order.


  Dated: ____________
  Richmond, Virginia                                    United States Bankruptcy Judge




                                                    7
Case 20-30805-KRH               Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                                  Desc Main
                                       Document    Page 29 of 76


  WE ASK FOR THIS:

   /s/ Jeremy S. Williams
  Michael A. Condyles (VA 27807)
  Peter J. Barrett (VA 46179)
  Jeremy S. Williams (VA 77469)
  Brian H. Richardson (VA 92477)
  KUTAK ROCK LLP
  901 East Byrd Street, Suite 1000
  Richmond, Virginia 23219-4071
  Telephone:           (804) 644-1700
  Facsimile:           (804) 783-6192

  - and -

  Joshua A. Sussberg, P.C. (admitted pro hac vice)
  Emily E. Geier (admitted pro hac vice)
  AnnElyse Scarlett Gains (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  601 Lexington Avenue
  New York, New York 10022
  Telephone:         (212) 446-4800
  Facsimile:         (212) 446-4900

  - and -

  Joshua M. Altman (admitted pro hac vice)
  300 North LaSalle Street
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  Chicago, Illinois 60654
  Telephone:          (312) 862-2000
  Facsimile:          (312) 862-2200

  Co-Counsel to the Debtors and Debtors in Possession


                                           CERTIFICATION OF ENDORSEMENT
                                        UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

            Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed by
  or served upon all necessary parties.

                                                               /s/ Jeremy S. Williams
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 30 of 76



                                   Exhibit 1

                              Purchase Agreement
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 31 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 32 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 33 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 34 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 35 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 36 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 37 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 38 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 39 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 40 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 41 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 42 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 43 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 44 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 45 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 46 of 76



                                   Exhibit 2

                         Commitment for Title Insurance
  Case 20-30805-KRH                Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09               Desc Main
                                          Document    Page 47 of 76


THE FOLLOWING COMMITMENT FOR TITLE INSURANCE IS NOT VALID UNLESS YOUR NAME AND THE
POLICY AMOUNT ARE SHOWN IN SCHEDULE A, AND OUR AUTHORIZED REPRESENTATIVE HAS
COUNTERSIGNED BELOW.

                                    COMMITMENT FOR TITLE INSURANCE

                                                   Issued By

                                   CHICAGO TITLE INSURANCE COMPANY

We (Chicago Title Insurance Company) will issue our title insurance policy or policies (the Policy) to You (the
proposed insured) upon payment of the premium and other charges due, and compliance with the requirements
in Schedule C. Our policy will be in the form approved by the Texas Department of Insurance at the date of
issuance, and will insure your interest in the land described in Schedule A. The estimated premium for our
Policy and applicable endorsements is shown on Schedule D. There may be additional charges such as
recording fees, and expedited delivery expenses.

This Commitment ends ninety (90) days from the effective date, unless the Policy is issued sooner, or failure to
issue the Policy is our fault. Our liability and obligations to you are under the express terms of this Commitment
and end when this Commitment expires.


Authorized

RATTIKIN TITLE COMPANY

By:




FORM T-7: Commitment for Title Insurance                                                                   20-1925
  Case 20-30805-KRH                Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                Desc Main
                                          Document    Page 48 of 76

                                  TEXAS TITLE INSURANCE INFORMATION


 Title insurance insures you against loss resulting from certain risks to your title.

 The commitment for Title Insurance is the title insurance company's promise to issue the title insurance
 policy.
 The commitment is a legal document. You should review it carefully to completely understand it before your
 closing date.

 El seguro de título le asegura en relación a perdidas resultantes de ciertos riesgos que pueden afectar el
 título de su propiedad. El Compromiso para Seguro de Título es la promesa de la compañía aseguradora de
 títulos de emitir la póliza de seguro de tíitulo. El Compromiso es un documento legal. Usted debe leerlo
 cuidadosamente y entenderlo complemente antes de la fecha para finalizar su transacción.

Your Commitment for Title Insurance is a legal contract between you and us. The Commitment is not an opinion
or report of your title. It is a contract to issue you a policy subject to the Commitment's terms and requirements.

Before issuing a Commitment for Title Insurance (the Commitment) or a Title Insurance Policy (the Policy), the
title Insurance Company (the Company) determines whether the title is insurable. This determination has already
been made. Part of that determination involves the Company's decision to insure the title except for certain risks
that will not be covered by the Policy. Some of these risks are listed in Schedule B of the attached Commitment
as Exceptions. Other risks are stated in the Policy as Exclusions. These risks will not be covered by the Policy.
The Policy is not an abstract of title nor does a Company have an obligation to determine the ownership of any
mineral interest.

MINERALS AND MINERAL RIGHTS may not be covered by the Policy. The Company may be unwilling to
insure title unless there is an exclusion or an exception as to Minerals and Mineral Rights in the Policy. Optional
endorsements insuring certain risks involving minerals, and the use of improvements (excluding laws, shrubbery
and trees) and permanent buildings may be available for purchase. If the title insurer issues the title policy with
an exclusion or exception to the minerals and mineral rights, neither this Policy, nor the optional endorsements,
ensure that the purchaser has title to the mineral rights related to the surface estate.

Another part of the determination involves whether the promise to insure is conditioned upon certain
requirements being met. Schedule C of the Commitment lists these requirements that must be satisfied or the
Company will refuse to cover them. You may want to discuss any matters shown in Schedules B and C of the
Commitment with an attorney. These matters will affect your title and your use of the land.

When your Policy is issued, the coverage will be limited by the Policy's Exception, Exclusions and Conditions,
defined below.

         EXCEPTIONS are title risks that a Policy generally covers but does not cover in a particular instance.
         Exceptions are shown on Schedule B or discussed in Schedule C of the Commitment. They can also be
         added if you do not comply with the Conditions section of the Commitment. When the Policy is issued,
         all Exceptions will be on Schedule B of the Policy.

         EXCLUSIONS are title risks that a Policy generally does not cover. Exclusions are contained in the
         Policy but not shown or discussed in the Commitment.

         CONDITIONS are additional provisions that qualify or limit your coverage. Conditions include your
         responsibilities and those of the Company. They are contained in the Policy but not shown or discussed
         in the Commitment. The Policy Conditions are not the same as the Commitment Conditions.




FORM T-7: Commitment for Title Insurance                                                                    20-1925
Title Insurance Information
  Case 20-30805-KRH                Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                Desc Main
                                          Document    Page 49 of 76

                                  TEXAS TITLE INSURANCE INFORMATION
                                                   (Continued)

You can get a copy of the policy form approved by the Texas Department of Insurance by calling the Title
Insurance Company at (800)925-0965 or by calling the title insurance agent that issued the Commitment. The
Texas Department of Insurance may revise the policy form from time to time.

You can also get a brochure that explains the policy from the Texas Department of Insurance by calling
(800)252-3439.

Before the Policy is issued, you may request changes in the policy. Some of the changes to consider are:

         Request amendment of the "area and boundary" exception (Schedule B, paragraph 2). To get this
         amendment, you must furnish a survey and comply with other requirements of the Company. On the
         Owner's Policy, you must pay an additional premium for the amendment. If the survey is acceptable to
         the Company and if the Company's other requirements are met, your Policy will insure you against loss
         because of discrepancies or conflicts in boundary lines, encroachments or protrusions, or overlapping of
         improvements. The Company may then decide not to insure against specific boundary or survey
         problems by making special exceptions in the Policy. Whether or not you request amendment of the
         "area and boundary" exception, you should determine whether you want to purchase and review a survey
         if a survey is not being provided to you.

         Allow the Company to add an exception to "rights of parties in possession". If you refuse this exception,
         the Company or the title insurance agent may inspect the property. The Company may except to and
         not insure you against the rights of specific persons, such as renters, adverse owners or easement
         holders who occupy the land. The company may charge you for the inspection. If you want to make
         your own inspection, you must sign a Waiver of Inspection form and allow the Company to add this
         exception to your Policy.

The entire premium for a Policy must be paid when the Policy is issued. You will not owe any additional
premiums unless you want to increase your coverage at a later date and the Company agrees to add an
Increased Value Endorsement.




FORM T-7: Commitment for Title Insurance                                                                   20-1925
Title Insurance Information
  Case 20-30805-KRH                Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09     Desc Main
                                          Document    Page 50 of 76


                               COMMITMENT FOR TITLE INSURANCE (FORM T-7)
                                            SCHEDULE A
                                                    Issued By
                              CHICAGO TITLE INSURANCE COMPANY
Effective Date: April 1, 2020                                                         GF No.: 20-1925
Commitment No. 20-1925, issued May 4, 2020, 8:00 AM
1. The policy or policies to be issued are:
    a. OWNER'S POLICY OF TITLE INSURANCE (Form T-1)
       (Not applicable for improved one-to-four family residential real estate)
         Policy Amount:    $0.00
         PROPOSED INSURED: TBD
    b. TEXAS RESIDENTIAL OWNER'S POLICY OF TITLE INSURANCE
       ONE-TO-FOUR FAMILY RESIDENCES (Form T-1R)
         Policy Amount:
         PROPOSED INSURED:
    c. LOAN POLICY OF TITLE INSURANCE (Form T-2)

         Policy Amount:     $0.00
         PROPOSED INSURED:
         Proposed Borrower: TBD
    d. TEXAS SHORT FORM RESIDENTIAL LOAN POLICY OF TITLE INSURANCE (Form T-2R)
         Policy Amount:
         PROPOSED INSURED:
         Proposed Borrower:
    e. LOAN TITLE POLICY BINDER ON INTERIM CONSTRUCTION LOAN (Form T-13)
         Binder Amount:
         PROPOSED INSURED:
         Proposed Borrower:
    f.   OTHER
         Policy Amount:
         PROPOSED INSURED:

2. The interest in the land covered by this Commitment is:
    Fee Simple

3. Record title to the land on the Effective Date appears to be vested in:
    PIER 1 IMPORTS-TEXAS, INC., a Delaware corporation




FORM T-7: Commitment for Title Insurance                                                       20-1925
Schedule A
  Case 20-30805-KRH                Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09           Desc Main
                                          Document    Page 51 of 76
                                               SCHEDULE A
                                                  (Continued)

4. Legal description of land:
    Lot 1, Block 1, HERITAGE BUSINESS PARK ADDITION, an Addition to the City of Mansfield, Tarrant
    County, Texas, according to plat recorded in Volume 388-205, Page 66, Deed Records of Tarrant County,
    Texas.

    SAVE AND EXCEPT those protions conveyed to the City of Mansfield by deeds recorded under Clerk's File
    Nos. D211083045 and D214204081, Deed Records of Tarrant County, Texas.




FORM T-7: Commitment for Title Insurance                                                              20-1925
Schedule A
  Case 20-30805-KRH                Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                  Desc Main
                                          Document    Page 52 of 76


                                                       SCHEDULE B

Commitment No.: 20-1925                                                                            GF No.: 20-1925

                                             EXCEPTIONS FROM COVERAGE

In addition to the Exclusions and Conditions and Stipulations, your Policy will not cover loss, costs, attorney's
fees, and expenses resulting from:

1. The following restrictive covenants of record itemized below:

    Covenants as recorded in Volume 8805, Page 1821, and in Volume 8810, Page 2022, Deed Records of
    Tarrant County, Texas, but omitting any covenant or restriction based on race, color, religion, sex, handicap,
    familial status or national origin unless and only to the extent that said covenant (a) is exempt under Chapter
    42, Section 3607 of the United States Code or (b) related to the handicap but does not discriminate against
    handicapped persons.

2. Any discrepancies, conflicts, or shortages in area or boundary lines, or any encroachments or protrusions, or
   any overlapping of improvements.

3. Homestead or community property or survivorship rights, if any of any spouse of any insured. (Applies to the
   Owner's Policy only.)

4. Any titles or rights asserted by anyone, including, but not limited to, persons, the public, corporations,
   governments or other entities,

    a.        to tidelands, or lands comprising the shores or beds of navigable or perennial rivers and streams,
              lakes, bays, gulfs or oceans, or

    b.        to lands beyond the line of the harbor or bulkhead lines as established or changed by any
              government, or

    c.        to filled-in lands, or artificial islands, or

    d.        to statutory water rights, including riparian rights, or

    e.        to the area extending from the line of mean low tide to the line of vegetation, or the rights of access
              to that area or easement along and across that area.

    (Applies to the Owner's Policy only.)

5. Standby fees, taxes and assessments by any taxing authority for the year 2020, and subsequent years; and
   subsequent taxes and assessments by any taxing authority for prior years due to change in land usage or
   ownership, but not those taxes or assessments for prior years because of an exemption granted to a previous
   owner of the property under Section 11.13, Texas Tax Code, or because of improvements not assessed for a
   previous tax year. (If Texas Short form Residential Loan Policy (T-2R) is issued, that policy will substitute
   "which become due and payable subsequent to Date of Policy" in lieu of "for the year 2020, and subsequent
   years.")

6. The terms and conditions of the documents creating your interest in the land.




FORM T-7: Commitment for Title Insurance                                                                      20-1925
Schedule B
  Case 20-30805-KRH                Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                     Desc Main
                                          Document    Page 53 of 76

                                                   SCHEDULE B
                                                      (Continued)

7. Materials furnished or labor performed in connection with planned construction before signing and delivering
   the lien document described in Schedule A, if the land is part of the homestead of the owner. (Applies to the
   Loan Title Policy Binder on Interim Construction Loan only, and may be deleted if satisfactory evidence is
   furnished to us before a binder is issued.)

8. Liens and leases that affect the title to the land, but that are subordinate to the lien of the insured mortgage.
   (Applies to Loan Policy (T-2) only.)

9. The Exceptions from Coverage and Express Insurance in Schedule B of the Texas Short Form Residential
   Loan Policy of Title Insurance (T-2R). (Applies to Texas Short Form Residential Loan Policy of Title
   Insurance (T-2R) only.) Separate exceptions 1 through 8 of this Schedule B do not apply to the Texas Short
   Form Residential Loan Policy of Title Insurance (T-2R).

10. The following matters and all terms of the documents creating or offering evidence of the matters:

    a.        Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the title
              that would be disclosed by an accurate and complete land survey of the land.
              (Note: Upon receipt of a survey acceptable to Company, this exception will be deleted. Company
              reserves the right to add additional exceptions per its examination of said survey.)


    b.        All leases, grants, exceptions or reservations of coal, lignite, oil, gas and other minerals, together
              with all rights, privileges and immunities relating thereto, appearing in the Public Records whether
              listed in Schedule "B" or not. There may be leases, grants, exceptions or reservations of mineral
              interest that are not listed.

    c.        Rights of parties in possession. (Owners Policy Only)

    d.        A 15 foot wide utility easement along the Northeast and Northwest side(s) of the property, as shown
              by plat recorded in Volume 388-205, Page 66, Deed Records of Tarrant County, Texas.

    e.        A 10 foot wide utility easement along the Southwest and Southeast side(s) and in the most Westerly
              corner of the property, as shown by plat recorded in Volume 388-205, Page 66, Deed Records of
              Tarrant County, Texas.

    f.        A 50 foot wide drainage and utility easement along the Northeast side(s) of the property, as shown by
              plat recorded in Volume 388-205, Page 66, Deed Records of Tarrant County, Texas.

    g.        The following building setback lines, as shown by plat recorded in Volume 388-205, Page 66, Deed
              Records of Tarrant County, Texas:
              1) 10 foot on the Southeast side(s);
              2) 15 foot on the Northeast and Northwest side(s); and
              3) 30 foot on the Southwest side(s) and in the most Westerly corner.


    h.        Easement for right-of-way recorded in Volume 2131, Page 131, Deed Records of Tarrant County,
              Texas.

    i.        Easement for pipeline recorded in Volume 3796, Page 47, Deed Records of Tarrant County, Texas.



FORM T-7: Commitment for Title Insurance                                                                         20-1925
Schedule B
  Case 20-30805-KRH                Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                 Desc Main
                                          Document    Page 54 of 76

                                                  SCHEDULE B
                                                    (Continued)

    j.        Assignment of easement for right-of-way granted to TEXAS ELECTRIC SERVICE COMPANY by
              instrument recorded in Volume 4878, Page 736, Deed Records of Tarrant County, Texas.

    k.        Terms, conditions, stipulations, obligations of, and easements granted by Agreement to Build
              Improvements, recorded in Volume 8799, Page 1999, Deed Records of Tarrant County, Texas.

    l.        Terms, conditions, stipulations and obligations of instrument recorded in Volume 8814, Page 1163,
              Deed Records of Tarrant County, Texas.

    m.        Easement for right-of-way granted to TXU ELECTRIC COMPANY by instrument recorded in Volume
              8956, Page 1725, Deed Records of Tarrant County, Texas.

    n.        Easement for right-of-way granted to TEXAS ELECTRIC SERVICE COMPANY by instrument
              recorded in Volume 9045, Page 1043, Deed Records of Tarrant County, Texas.

    o.        Terms, conditions, and stipulations of Oil, Gas and Mineral Lease dated October 5, 2007, filed for
              record under Clerk's File No. D207365829, Deed Records of Tarrant County, Texas. Title to said
              Lease has not been checked subsequent to the date of recording of said Lease.

    p.        Terms, conditions, stipulations, obligations of, and easements granted by EASEMENT AND RIGHT
              OF WAY AGREEMENT filed for record under Clerk's File No. D210081072, Deed Records of
              Tarrant County, Texas.

    q.        Easement for drainage filed for record under Clerk's File No. D211083046, Deed Records of Tarrant
              County, Texas.

    r.        Easement for slope filed for record under Clerk's File No. D214204082, Deed Records of Tarrant
              County, Texas.

    s.        Rights of tenants in possession, as tenants only, under any unrecorded leases or rental agreements.




FORM T-7: Commitment for Title Insurance                                                                     20-1925
Schedule B
     Case 20-30805-KRH             Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                      Desc Main
                                          Document    Page 55 of 76


                                                    SCHEDULE C

Commitment No.: 20-1925                                                                               GF No.: 20-1925

Your Policy will not cover loss, costs, attorney's fees, and expenses resulting from the following requirements
that will appear as Exceptions in Schedule B of the Policy, unless you dispose of these matters to our
satisfaction, before the date the Policy is issued:

1.       Documents creating your title or interest must be approved by us and must be signed, notarized and
         filed for record.

2.       Satisfactory evidence must be provided that:

         a.       no person occupying the land claims any interest in that land against the persons named in
                  paragraph 3 of Schedule A,

         b.       all standby fees, taxes, assessments and charges against the property have been paid,

         c.       all improvements or repairs to the property are completed and accepted by the owner, and that
                  all contractors, sub-contractors, laborers and suppliers have been fully paid, and that no
                  mechanic's, laborer's or materialmen's liens have attached to the property,

         d.       there is legal right of access to and from the land,

         e.       (on a Loan Policy only) restrictions have not been and will not be violated that affect the validity
                  and priority of the insured mortgage.

3.       You must pay the seller or borrower the agreed amount for your property or interest.

4.       Any defect, lien or other matter that may affect title to the land or interest insured, that arises or is filed
         after the effective date of this Commitment.

5.       OTHER SPECIFIC EXCEPTIONS:

         a.
                   i.       Unless otherwise requested in writing prior to closing of the subject transaction, all
                            Endorsements to each Loan Policy of Title Insurance issued pursuant to this
                            Commitment able to be incorporated by reference will be so incorporated in each said
                            Loan Policy.

                   ii.      The Company shall follow the Rules as set out by the Texas Department of Insurance
                            in disbursing the funds provided by the Assured and/or Insured on Schedule A of this
                            Commitment. Good Funds shall be as defined in Rule P-27; however, the Company
                            requires that such funds be "collected funds" prior to disbursement, except for funds
                            delivered to the Company by bank wire, cashier’s check or cash. The Company does
                            not accept any ACH (Automated Clearing House) funds of any type or form. The
                            Company’s wire transfer instructions are attached to this commitment.

                   iii.     Your policy will contain an arbitration provision. It allows you or the Company to
                            require arbitration if the amount of insurance is $2,000,000 or less. If you want to retain
                            your right to sue the Company in case of a dispute over a claim, you must request
                            deletion of the arbitration provision before the policy is issued. You can do this by
                            signing the enclosed form and returning it to the Company at or before the closing of
                            your real estate transaction. (Not applicable to Residential Owner Policy)


FORM T-7: Commitment for Title Insurance                                                                          20-1925
Schedule C
  Case 20-30805-KRH                Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                       Desc Main
                                          Document    Page 56 of 76

                                                    SCHEDULE C
                                                       (Continued)


                   iv.      The Contract you entered into agreeing to purchase the property described in Schedule
                            A of this Commitment may provide that the standard Owner Title Policy contains an
                            exception as to "discrepancies, conflicts, shortages in area or boundary lines,
                            encroachments or protrusions, or overlapping of improvements", and that Buyer, at
                            Buyer's expense or at the expense of the party designated in the Contract, may have
                            the exception amended to read, "shortages in area", thereby giving you coverage for
                            these matters.

                            Also, the Texas Title Insurance Information portion of this Commitment for Title
                            Insurance advises the Insured that the Policy will insure against loss because of such
                            discrepancies or conflicts in boundary lines, encroachment or protrusions, or
                            overlapping of improvements, so long as a survey is provided that is acceptable to the
                            Company, and an additional premium for the coverage is paid.

                            The Owner Policy of Title Insurance to be issued in this transaction will contain the
                            coverage described in the above paragraph, and, unless the Contract provides
                            otherwise, the Insured will be charged the additional premium promulgated by the
                            Texas Department of Insurance, unless an acceptable survey is not furnished, or, on or
                            before the date of closing, the Insured advises the Company in writing that the Insured
                            rejects this coverage.
                            (Applies to the Owner Title Insurance Policy only)

                   v.       The Texas Title Insurance Information portion of this Commitment advises the Insured
                            that the Policy is not an abstract of title and that the Company does not have an
                            obligation to determine the ownership of any mineral interest(s). In addition, it states
                            that minerals and mineral rights may not be covered by the Policy and that the
                            Company may include an exclusion or exception as to minerals and mineral rights in
                            the Policy. In the event the Company issues the Policy with an exclusion or exception
                            to mineral and mineral rights, optional endorsements insuring certain risks involving
                            minerals and the use of improvements (excluding lawns, shrubbery and trees) and
                            permanent buildings, as applicable for the nature of the property to be insured, may be
                            available upon payment of an additional premium. However, if the Policy is issued with
                            an exclusion or exception as to minerals and mineral rights, neither this Policy, nor the
                            optional endorsements insure that the Insured has title to the minerals or mineral rights
                            related to the surface estate.

                            The Owner's Policy of Title Insurance to be issued in this transaction will contain the
                            coverage described in the above paragraph, and the Insured will be charged the
                            additional premium promulgated by the Texas Department of Insurance, unless, on or
                            before the date of closing, (i) the Company chooses not to issue such coverage or, (ii)
                            the Insured advises the Company in writing that the Insured rejects this coverage.
                            (Applies to the Owner's Policy of Title Insurance only.)

                   vi.      All oil, gas, and/or other reservations created at closing of the subject
                            transaction shall be included as an exception in the Policy/Policies issued.

                   vii.     This transaction may be subject to a confidential order issued pursuant to the Bank
                            Secrecy Act. Information necessary to comply with the confidential order must be
                            provided prior to the closing. This transaction will not be insured until this information is
                            submitted, reviewed and found to be complete.



FORM T-7: Commitment for Title Insurance                                                                           20-1925
Schedule C
     Case 20-30805-KRH             Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                      Desc Main
                                          Document    Page 57 of 76

                                                    SCHEDULE C
                                                       (Continued)




                   viii.    Notwithstanding any other requirements made herein - For entities purchasing,
                            borrowing, refinancing, or selling real property, the Company will require evidence that
                            verifies the entity’s validity, good standing or ability to conduct business in the State of
                            Texas. Further requirements will be made to verify who has authority to sign on behalf
                            of the entity and that the proposed transaction has been authorized.

                  i x.      The Company requires a Satisfactory Gap Indemnity Affidavit and Indemnity from the
                            seller(s), borrower(s) and buyer(s).


6.       No outstanding voluntary liens are found of record affecting the subject property. Inquire into the
         existence of any unrecorded liens or other indebtedness which could give rise to a security interest in the
         subject property.

7.       Company requires that a current survey with a metes and bounds legal description of the subject
         property be obtained and furnished for examination and possible further requirements.

8.       Pending Chapter 11 Bankruptcy proceedings appear filed by PIER 1 IMPORTS (U.S.), INC. on February
         17, 2020, under Cause No. 20-30808. The subject property does not appear to have been abandoned by
         the Chapter 11 Trustee or deemed or approved as 'exempt' by said Trustee; or the Debtor's Chapter 11
         Plan is not confirmed or prohibits a sale of the subject property. Obtain for examination, and possible
         further requirements, either a confirmation of Debtor's Chapter 11 Plan which does not prohibit a sale of
         the subject property, or a final, non-appealable order from the Bankruptcy Court authorizing the sale by
         the Chapter 11 Trustee or other party and directing distribution of the sales proceeds.

         On day of closing, have Examination confirm status of bankruptcy proceedings prior to closing of the
         transaction.

9.       This Commitment is issued subject to the examination of a fully executed sales contract.

10.      Subject to search of Purchaser(s) full legal name(s) and partial Social Security number(s) and possible
         further requirements. [NOTE: Full legal name includes first, middle, maiden and last names, if
         applicable.]

11.      Secure certified copy of resolution of PIER 1 IMPORTS-TEXAS, INC., a Delaware corporation, in
         recordable form, authorizing the proposed transaction and execution of necessary papers.

         Ascertain that aforementioned is incorporated and that its charter has not been forfeited (canceled).




FORM T-7: Commitment for Title Insurance                                                                          20-1925
Schedule C
     Case 20-30805-KRH             Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                          Desc Main
                                          Document    Page 58 of 76


                                                     SCHEDULE D

Commitment No.: 20-1925                                                                                    GF No.: 20-1925

Pursuant to the requirements of Rule P-21, Basic Manual of Rules, Rates and Forms for the writing of Title
Insurance in the State of Texas, the following disclosures are made:

1.       The issuing Title Insurance Company, Chicago Title Insurance Company, is a corporation whose shareholders
         owning or controlling, directly or indirectly, 10% of said corporation, directors and officers are listed below:

         Shareholders: Fidelity National Title Group, Inc. which is owned 100% by FNTG Holdings, LLC which is owned
         100% by Fidelity National Financial, Inc.
         Directors: Edson N. Burton, Jr., Marjorie Nemzura, Michael J. Nolan, Anthony J. Park, Raymond R. Quirk
         Officers: President, Raymond R. Quirk, Executive Vice President, Anthony J. Park, Secretary, Marjorie Nemzura,
                    Treasurer, Daniel K. Murphy

2.       The following disclosures are made by the Title Insurance Agent issuing this commitment:

         RATTIKIN TITLE COMPANY, a Texas corporation, Title Insurance Agent

         The names of each shareholder, owner, partner, or other person having, owning or controlling one (1)
         percent or more of the Title Insurance Agent that will receive a portion of the premium are as follows:
         Jack Rattikin III, Alicia Rattikin Lindsey, Jeffrey Alan Rattikin and Allyson Rattikin Grona.

         The names of the president, the executive or senior vice-president, the secretary and the treasurer of
         Rattikin Title Company: Jack Rattikin, Jr., Chairman of the Board; Jack Rattikin III, President and CEO;
         Brian Grona, Senior Vice President; Richard M. Miles, Senior Vice President; Mellisa DeBlasi, Vice
         President and Controller; Diane Harris, Senior Vice President and Secretary; Jack Rattikin, Jr., Director;
         Jack Rattikin III, Director; Alicia Rattikin Lindsey, Director; Jeffrey Alan Rattikin, Director; and Allyson
         Rattikin Grona, Director

3.       You are entitled to receive advance disclosure of settlement charges in connection with the proposed
         transaction to which this commitment relates. Upon your request, such disclosure will be made to you.
         Additionally, the name of any person, firm or corporation receiving any sum from the settlement of this
         transaction will be disclosed on the closing or settlement statement.

You are further advised that the estimated title premium* is:

         Endorsement Charges                                              $               245.00
                                                     Total                $               245.00

Of this total amount: 15% will be paid to the policy issuing Title Insurance Company; 85% will be retained by the
issuing Title Insurance Agent; and the remainder of the estimated premium will be paid to other parties as
follows:

         Amount                            To Whom                                     For Services


*The estimated premium is based upon information furnished to us as of the date of this Commitment for Title
Insurance. Final determination of the amount of the premium will be made at closing in accordance with the
Rules and Regulations adopted by the Commissioner of Insurance.

This commitment is invalid unless the insuring provisions and Schedules A, B, and C are attached.



FORM T-7: Commitment for Title Insurance                                                                               20-1925
Schedule D
  Case 20-30805-KRH                Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                Desc Main
                                          Document    Page 59 of 76


                                   DELETION OF ARBITRATION PROVISION
                                 (Not applicable to the Texas Residential Owner's Policy)

Commitment No.: 20-1925                                                                          GF No.: 20-1925

ARBITRATION is a common form of alternative dispute resolution. It can be a quicker and cheaper means to
settle a dispute with your Title Insurance Company. However, if you agree to arbitrate, you give up your right to
take the Title Insurance Company to court and your rights to discovery of evidence may be limited in the
arbitration process. In addition, you cannot usually appeal an arbitrator's award.

Your policy contains an arbitration provision (shown below). It allows you or the Company to require
arbitration if the amount of insurance is $2,000,000 or less. If you want to retain your right to sue the
Company in case of a dispute over a claim, you must request deletion of the arbitration provision before
the policy is issued. You can do this by signing this form and returning it to the Company at or before
the closing of your real estate transaction or by writing to the Company.

The arbitration provision in the Policy is as follows:

         "Either the Company or the Insured may demand that the claim or controversy shall be submitted to
         arbitration pursuant to the Title Insurance Arbitration Rules of the American Land Title Association
         (“Rules”). Except as provided in the Rules, there shall be no joinder or consolidation with claims or
         controversies of other persons. Arbitrable matters may include, but are not limited to, any controversy or
         claim between the Company and the Insured arising out of or relating to this policy, any service in
         connection with its issuance or the breach of a policy provision, or to any other controversy or claim
         arising out of the transaction giving rise to this policy. All arbitrable matters when the Amount of
         Insurance is $2,000,000 or less shall be arbitrated at the option of either the Company or the Insured,
         unless the Insured is an individual person (as distinguished from an Entity). All arbitrable matters when
         the Amount of Insurance is in excess of $2,000,000 shall be arbitrated only when agreed to by both the
         Company and the Insured. Arbitration pursuant to this policy and under the Rules shall be binding upon
         the parties. Judgment upon the award rendered by the Arbitrator(s) may be entered in any court of
         competent jurisdiction."



SIGNATURE                                                            DATE




FORM T-7: Commitment for Title Insurance                                                                    20-1925
Deletion of Arbitration Provision
  Case 20-30805-KRH          Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                    Desc Main
                                    Document    Page 60 of 76

                                           Rattikin Title Company

                                         PRIVACY STATEMENT

Rattikin Title Company and its subsidiaries ("RTC") respect the privacy and security of your non-public personal
information ("Personal Information") and protecting your Personal Information is one of our top priorities. This
Privacy Statement explains RTC's privacy practices, including how we may use the Personal Information we
receive from you and from other specified sources, and to whom it may be disclosed. RTC follows the privacy
practices described in this Privacy Statement and, depending on the business performed, RTC companies may
share information as described herein.

Personal Information Collected
We may collect Personal Information about you from the following sources:
    Information we receive from you on applications or other forms, such as your name, address, social
      security number, tax identification number, asset information, and income information;
    Information we receive from you through our Internet websites, such as your name, address, email
      address, Internet Protocol address, the website links you used to get to our websites, and your activity
      while using or reviewing our websites;
    Information about your transactions with or services performed by us, our affiliates, or others, such as
      information concerning your policy, premiums, payment history, information about your home or other
      real property, information from lenders and other third parties involved in such transaction, account
      balances, and credit card information; and
    Information we receive from consumer or other reporting agencies and publicly recorded documents.

Disclosure of Personal Information
We may provide your Personal Information (excluding information we receive from consumer or other credit
reporting agencies) to various individuals and companies, as permitted by law, without obtaining your prior
authorization. Such laws do not allow consumers to restrict these disclosures. Disclosures may include, without
limitation, the following:
      To insurance agents, brokers, representatives, support organizations, or others to provide you with
         services you have requested, and to enable us to detect or prevent criminal activity, fraud, material
         misrepresentation, or nondisclosure in connection with an insurance transaction;
      To third-party contractors or service providers for the purpose of determining your eligibility for an
         insurance benefit or payment and/or providing you with services you have requested;
      To an insurance regulatory authority, or a law enforcement or other governmental authority, in a civil
         action, in connection with a subpoena or a governmental investigation;
      To companies that perform marketing services on our behalf or to other financial institutions with which
         we have joint marketing agreements; and/or
      To lenders, lien holders, judgment creditors, or other parties claiming an encumbrance or an interest in
         title whose claim or interest must be determined, settled, paid or released prior to a title or escrow
         closing.

We may also disclose your Personal Information to others when we believe, in good faith, that such disclosure is
reasonably necessary to comply with the law or to protect the safety of our customers, employees, or property
and/or to comply with a judicial proceeding, court order or legal process.

Disclosure to Affiliated Companies - We are permitted by law to share your name, address and facts about your
transaction with other RTC companies, such as insurance companies, agents, and other real estate service
providers to provide you with services you have requested, for marketing or product development research, or to
market products or services to you. We do not, however, disclose information we collect from consumer or
credit reporting agencies with our affiliates or others without your consent, in conformity with applicable law,
unless such disclosure is otherwise permitted by law.


Privacy Statement                                                                                        20-1925
  Case 20-30805-KRH           Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                     Desc Main
                                     Document    Page 61 of 76

Disclosure to Nonaffiliated Third Parties - We do not disclose Personal Information about our customers or
former customers to nonaffiliated third parties, except as outlined herein or as otherwise permitted by law.

Confidentiality and Security of Personal Information
We restrict access to Personal Information about you to those employees who need to know that information to
provide products or services to you. We maintain physical, electronic, and procedural safeguards that comply
with federal regulations to guard Personal Information.

Access to Personal Information/
Requests for Correction, Amendment, or Deletion of Personal Information
As required by applicable law, we will afford you the right to access your Personal Information, under certain
circumstances to find out to whom your Personal Information has been disclosed, and request correction or
deletion of your Personal Information. However, RTC's current policy is to maintain customers' Personal
Information for no less than your state’s required record retention requirements for the purpose of handling future
coverage claims.

For your protection, all requests made under this section must be in writing and must include your notarized
signature to establish your identity. Where permitted by law, we may charge a reasonable fee to cover the costs
incurred in responding to such requests. Please send requests to:

                                             Rattikin Title Company
                                           201 Main Street, Suite 800
                                           Fort Worth, Texas, 76102
                                               Attn: Diane Harris

Changes to this Privacy Statement
This Privacy Statement may be amended from time to time consistent with applicable privacy laws. When we
amend this Privacy Statement, we will post a notice of such changes on our website. The effective date of this
Privacy Statement, as stated above, indicates the last time this Privacy Statement was revised or materially
changed.




Privacy Statement                                                                                           20-1925
  Case 20-30805-KRH                Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09            Desc Main
                                          Document    Page 62 of 76


                                                IMPORTANT NOTICE

         FOR INFORMATION, OR TO MAKE A COMPLAINT CALL OUR TOLL-FREE TELEPHONE NUMBER

                                                   (800)925-0965

                       ALSO YOU MAY CONTACT THE TEXAS DEPARTMENT OF INSURANCE AT

                                                    (800)252-3439
   to obtain information on:
   1. filing a complaint against an insurance company or agent,
   2. whether an insurance company or agent is licensed,
   3. complaints received against an insurance company or agent,
   4. policyholder rights, and
   5. a list of consumer publications and services available through the Department.

                         YOU MAY ALSO WRITE TO THE TEXAS DEPARTMENT OF INSURANCE
                                              P.O. BOX 149104
                                          AUSTIN, TEXAS 78714-9104
                                            FAX NO. (512)490-1007

              ____________________________________________________________________________


                                                AVISO IMPORTANTE

                 PARA INFORMACIÓN, O PARA SOMETER UNA QUEJA LLAME AL NUMERO GRATIS

                                                   (800)925-0965

              TAMBIEN PUEDE COMUNICARSE CON EL DEPARTAMENTO DE SEGUROS DE TEXAS AL

                                                   (800)252-3439

   para obtener información sobre:
   1. como someter una queja en contra de una compañía de seguros o agente de seguros,
   2. si una compañía de seguros o agente de seguros tiene licencia,
   3. quejas recibidas en contra de una compañía de seguros o agente de seguros,
   4. los derechos del asegurado, y
   5. una lista de publicaciones y servicios para consumidores disponibles a través del Departamento.

                      TAMBIEN PUEDE ESCRIBIR AL DEPARTAMENTO DE SEGUROS DE TEXAS
                                             P.O. BOX 149104
                                        AUSTIN, TEXAS 78714-9104
                                           FAX NO. (512)490-1007




FORM T-7: Commitment for Title Insurance                                                                20-1925
Important Notice
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 63 of 76



                                   Exhibit B

                           Standard Listing Agreement
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 64 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 65 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 66 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 67 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 68 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 69 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 70 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 71 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 72 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 73 of 76
Case 20-30805-KRH   Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09   Desc Main
                           Document    Page 74 of 76
       Case 20-30805-KRH           Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                       Desc Main
                                          Document    Page 75 of 76



                                                         Exhibit C
                                                       Bids Received

 Bidder                   Round 1 Bids                                  Round 2 Bids                             Round 3 Bids


 Stalking                   $15 million                                   $15 million                               $15 million
  Horse          (2% breakup fee; $25k due diligence           (2% breakup fee; $25k due diligence           (2% breakup fee; $25k due
 Bidder:          reimbursement); Stalking horse bid            reimbursement); Stalking horse bid      diligence reimbursement); Stalking
   2200                   “As-is” condition                             “As-is” condition                            horse bid
 Heritage                                                                                                        “As-is” condition
Owner LLC
 Winning                                                                                                           $18 million
  Bidder                                                                                                 Includes FF&E valued at $881K
                                                                                                                “As-is” condition

 Bidder 1                    $18.4 million;
                          Inspection: 30 days;
             Closing: 10 Days after the conclusion of Due
              Diligence Period or 10 Days after Seller has
             cured or Purchaser has waived any objections
                by Purchaser related to survey and title;
               Leaseback: 5 Years @ $3.25/SF with 3%
                             annual bumps
 Bidder 2                     $16 million;                                $16 million;                           $15.25 million
                          Inspection: 60 days;                       Inspection: 45 days;                       “As-is” condition
                            Closing: 30 days;                               Closing: 30 days;
               Leaseback: 5 Years @ $3.15/SF with 2%         Leaseback: 6 months @ $3.15/SF NNN
                             annual bumps                           with 3% annual bumps
 Bidder 3                    $13.1 million;
                          Inspection: 45 days
                            Closing: 30 days;
               Leaseback: 3 Years @ $3.50/SF with 3%
                             annual bumps
 Bidder 4                    $13.1 million;                                $13.1 million;
                           Inspection: 7 days;                          Inspection: 30 days;
                   Closing: 23 days after inspection;            Closing: 15 days after inspection;
            Leaseback: 3 Years @ $3.65/SF NNN with 1%         Leaseback: Option A: Month-to-month
                   annual bumps + 10-1 year options          term, for up to 3 years, at $2.65/SF NNN
       Case 20-30805-KRH        Doc 829 Filed 07/08/20 Entered 07/08/20 14:16:09                  Desc Main
                                       Document    Page 76 of 76


                                                      in Year 1, increasing by 2% annually
                                                      (tenant may terminate upon 30 days’
                                                                  written notice)
                                                     Option B: 3 years @ $2.65/SF NNN with
                                                                2% annual bumps;
                                                                 Option C: vacant
Bidder 5                  $11.5 million;
                      Inspection: 15 days;
                       Closing: 15 days;
               Leaseback: 5 Years @ $2.85 NNN
Bidder 6                 $10.12 million;               $13.8 million/$12.3 million (vacant);
                      Inspection: 30 days;           Inspection 60 days; Closing: 30 days after
                Closing: 30 days after inspection;                  inspection;
              Leaseback: 2 Years @ $3.00/SF NNN                     Leaseback:
                                                      Option A: 1 year @ $3.00/SF NNN with
                                                                 3% annual bumps;
                                                     Option B: 2 years @ $2.75/SF NNN with
                                                                 3% annual bumps;
                                                     Option C: 3 years @ $2.50/SF NNN with
                                                                 3% annual bumps
Bidder 7                                                                                               $15 million
                                                                                                     “As-is” condition

Bidder 8                                                                                               $13.1 million
                                                                                                     “As-is” condition

Bidder 9                                                                                              $11.04 million
                                                                                                     “As-is” condition

Bidder 10                                                                                             $16.55 million
                                                                                                     “As-is” condition




                                                      13
